Exhibit 10.2
  
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 8,
2013, is made and entered into by and among each of Quinpario Acquisition Corp.,
a Delaware corporation (the “Company”), Quinpario Partners I, LLC, a Delaware
limited liability company (“Sponsor”) and the other undersigned parties listed
under Holders on the signature page hereto and any person or entity who
hereafter becomes a party to this Agreement pursuant to Section 5.2 of this
Agreement (each, a “Holder” and collectively, the “Holders”).
 
RECITALS
 
WHEREAS, the Company and Sponsor have entered into that certain securities
purchase agreement (the “Securities Purchase Agreement”), dated as of May 31,
2013, pursuant to which Sponsor purchased an aggregate of 6,208,333 shares (the
“Founder Shares”) of the Company’s Common Stock, $.0001 par value per share (the
“Common Stock”) of which an aggregate of 750,000 Founders Shares are subject to
forfeiture in the event the underwriter of the Company’s initial public offering
does not exercise its overallotment option and of which an aggregate of 75,000
Founders Shares are subject to forfeiture in the event the Sponsor does not
purchase the Extension Units (as defined below);
 
WHEREAS, the Company and Sponsor have entered into that certain subscription
agreement, dated May 31, 2013 (the “Sponsor Unit Subscription Agreement”),
pursuant to which Sponsor agreed to purchase an aggregate of 1,150,000 units of
the Company (each, a “Placement Unit” and collectively, the “Placement Units”),
each Placement Unit consisting of one share of Common Stock (each, a “Placement
Share” and collectively, the “Placement Shares”) and one warrant to purchase one
share of Common Stock (each, a “Placement Warrant” and collectively, the
“Placement Warrants”) in a private placement transaction (the “Private
Placement”) occurring simultaneously with the closing of the Company’s initial
public offering (the “IPO”);


WHEREAS, pursuant to the Securities Purchase Agreement, in the event the Company
does not consummate an initial business combination within 16 months from the
date of the closing of the IPO, the Company may extend the period of time to
consummate an initial business combination twice, each by an additional four
months, for an aggregate of eight additional months (each such extension an
“Extension”). Each Extension shall only be effective upon the purchase by the
Sponsor, or its affiliates or designees, of an aggregate of 112,500 units of the
Company at $10.00 per unit (each, an “Extension Unit” and collectively, the
“Extension Units”), each Extension Unit consisting of one share of Common Stock
(each, a “Extension Share” and collectively, the “Extension Shares”) and one
warrant to purchase one share of Common Stock (each, an “Extension Warrant” and
collectively, the “Extension Warrants”).
 
WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:


 
 

--------------------------------------------------------------------------------

 


ARTICLE I
 DEFINITIONS
 
1.1  Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:
 
1.1.1 “Adverse Disclosure” shall mean any public disclosure of material
non-public information, which disclosure, in the good faith judgment of the
Chief Executive Officer or principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any Prospectus and any preliminary Prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.
 
1.1.2  “Agreement” shall have the meaning given in the Preamble.
 
1.1.3  “Board” shall mean the Board of Directors of the Company.
 
1.1.4 “Business Combination” means an initial merger, capital stock exchange,
asset acquisition, stock purchase, reorganization or similar business
transaction with one or more businesses, or engagement in any other similar
business transaction involving the Company.
 
1.1.5 “Commission” shall mean the Securities and Exchange Commission.
 
1.1.6 “Company” shall have the meaning given in the Preamble.
 
1.1.7 “Common Stock” shall have the meaning given in the Recitals hereto.
 
1.1.8 “Demand Registration” shall have the meaning given in subsection 2.1.1.
 
1.1.9 “Demanding Holders” shall have the meaning given in subsection 2.1.1.
 
1.1.10 “Exchange Act” shall mean the Securities Exchange Act of 1934, as it may
be amended from time to time.


1.1.11 “Extension Share” shall have the meaning given in the Recitals hereto.


1.1.12 “Extension Unit Lock-up Period” shall mean, with respect to the Extension
Units, Extension Shares and Extension Warrants and any of the shares of Common
Stock issued or issuable upon the exercise of such Extension Warrants, 30 days
after the consummation of a Business Combination.


1.1.13  “Extension Unit” shall have the meaning given in the Recitals hereto.


1.1.14  “Extension Warrant” shall have the meaning given in the Recitals hereto.
 
1.1.15 “Form S-1” shall have the meaning given in subsection 2.1.1.
 
 
2

--------------------------------------------------------------------------------

 
 
1.1.16 “Form S-3” shall have the meaning given in subsection 2.3.
 
1.1.17 “Founder Shares” shall have the meaning given in the Recitals hereto.
  
1.1.18  “Founder Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending on: (A) with respect to 20% of the Founder Shares, upon
consummation of the Business Combination; (B) with respect to 20% of the Founder
Shares, when the closing price of the Common Stock exceeds $12.00 for any 20
trading days within a 30 trading day period following the consummation of the
Business Combination; (C) with respect to 20% of the Founder Shares, when the
closing price of the Common Stock exceeds $13.50 for any 20 trading days within
a 30 trading day period following the consummation of the Business Combination;
(D) with respect to 20% of the Founder Shares, when the closing price of the
Common Stock exceeds $15.00 for any 20 trading days within a 30 trading day
period following the consummation of the Business Combination; (E) with respect
to 20% of the Founder Shares, when the closing price of the Common Stock exceeds
$17.00 for any 20 trading days within a 30 trading day period following the
consummation of the Business Combination (in all cases, as adjusted for share
splits, share dividends, reorganizations, recapitalizations and the like); or
(F) with respect to 100% of the Founder Shares, the consummation by the Company
of any subsequent liquidation, acquisition, share exchange, share reconstruction
and amalgamation or contractual control arrangement or other similar transaction
after the Business Combination which results in all of the Company’s
stockholders having the right to exchange their Common Stock for cash,
securities or other property or results in the directors and officers of the
Company ceasing to comprise a majority of the board of directors (in the case of
directors) or management (in the case of officers) of the surviving entity.
 
1.1.19 “Holders” shall have the meaning given in the Preamble.
 
1.1.20 “IPO” shall have meaning set forth in the Recitals hereto.
 
1.1.21 “Letter Agreement” shall mean that letter agreement by and between the
Company, certain of the Company’s officers and directors, Sponsor, holders of
the Placement Units and holders of the Extension Units, and their respective
underlying securities and holders of the Founder Shares.
 
1.1.22 “Maximum Number of Securities” shall have the meaning given in subsection
2.1.4.
 
1.1.23 “Misstatement” shall mean an untrue statement of a material fact or an
omission to state a material fact required to be stated in a Registration
Statement, preliminary Prospectus or Prospectus, or any amendment thereto or
supplement thereof, or necessary to make the statements in a Registration
Statement or Prospectus not misleading.
 
1.1.24 “Piggy-back Registration” shall have the meaning given in Section 2.2.
 
1.1.25 “Placement Share” or “Placement Shares” shall have the meaning given in
the Recitals hereto.
 
1.1.26 “Placement Unit Lock-up Period” shall mean, with respect to the Placement
Units, Placement Shares, Placement Warrants and any of the shares of Common
Stock issued or issuable upon the exercise of such Placement Warrants, 30 days
after the consummation of a Business Combination.
 
 
3

--------------------------------------------------------------------------------

 
 
1.1.27 “Placement Unit” or “Placement Units” shall have the meaning given in the
Recitals hereto.
 
1.1.28 “Placement Warrant” or “Placement Warrants” shall have the meaning given
in the Recitals hereto.
 
1.1.29 “Private Placement” shall the meaning given in the Recitals hereto.
 
1.1.30 “Prospectus” shall mean the prospectus included in any Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all post-effective amendments and including all materials
incorporated by reference in such prospectus.
 
1.1.31 “Prospectus Date” shall mean the date of the final Prospectus filed with
the Commission and relating to the Company’s initial public offering. 
 
1.1.32 “Registrable Security” shall mean (a) the Founder Shares, (b) the
Placement Warrants (including any shares of Common Stock issued or issuable upon
the exercise of any such Placement Warrants), (c) the Placement Shares, (d)
Extension Shares, (e) the Extension Warrants (including any shares of Common
Stock issued or issuable upon the exercise of any such Extension Warrants),
(f) any outstanding shares of Common Stock or any other equity security
(including the Common Stock issued or issuable upon the exercise of any other
equity security) held by a Holder as of the date of this Agreement, (g) any
equity securities (including the shares of Common Stock issued or issuable upon
the exercise of any such equity security) of the Company issuable upon
conversion of any working capital loans made to the Company by a Holder, and (h)
any other equity security of the Company issued or issuable with respect to any
such shares of Common Stock by way of a stock dividend or stock split or in
connection with a combination of stock, acquisition, recapitalization,
consolidation, reorganization, stock exchange, stock reconstruction and
amalgamation or contractual control arrangement with, purchasing all or
substantially all of the assets of, or engagement in any other similar
transaction; provided, however, that, as to any particular Registrable Security,
such securities shall cease to be Registrable Securities when: (i) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (ii) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (iii) such securities shall have ceased to be outstanding; (iv)
such securities may be sold without registration pursuant Rule 144 promulgated
under the Securities Act (but with no volume or other restrictions or
limitations); or (v) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.
 
1.1.33 “Registration” shall mean a registration effected by preparing and filing
a Registration Statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such Registration Statement becoming effective.
 
 
4

--------------------------------------------------------------------------------

 
 
1.1.34 “Registration Expenses” shall mean the out-of-pocket expenses of a
Registration, including, without limitation, the following:
 
(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority and any
securities exchange on which the Common Stock are then listed);
 
(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);
 
(C) printing, messenger, telephone and delivery expenses;
 
(D) reasonable fees and disbursements of counsel for the Company;
 
(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and
 
(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration.
 
1.1.35 “Registration Statement” shall mean any registration statement that
covers the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included in such registration statement, amendments
(including post-effective amendments) and supplements to such registration
statement, and all exhibits to and all materials incorporated by reference in
such registration statement.
 
1.1.36 “Requesting Holder” shall have the meaning given in subsection 2.1.1.
 
1.1.37 “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
 
1.1.38 “Securities Purchase Agreement” shall have the meaning given in the
Recitals hereto.
 
1.1.39 “Sponsor” shall have the meaning given in the Recitals hereto.
 
1.1.40 “Sponsor Unit Subscription Agreement” shall have the meaning set forth in
the Recitals hereto.
 
1.1.41 “Underwriter” shall mean a securities dealer who purchases any
Registrable Securities as principal in an Underwritten Offering and not as part
of such dealer’s market-making activities.
 
1.1.42 “Underwritten Registration” or “Underwritten Offering” shall mean a
Registration in which securities of the Company are sold to an Underwriter in a
firm commitment underwriting for distribution to the public.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE II
REGISTRATIONS
 
2.1 Demand Registration.
 
2.1.1 Request for Registration. Subject to the provisions of subsection 2.1.4
and Section 2.4 hereof, at any time and from time to time on or after the date
the Company consummates the Business Combination, the Holders of at least a
majority-in-interest of the then outstanding number of Registrable Securities
(the “Demanding Holders”) may make a written demand for Registration under the
Securities Act of all or part of their Registrable Securities, which written
demand shall describe the amount and type of securities to be included in such
Registration and the intended method(s) of distribution thereof (such written
demand a “Demand Registration”). The Company shall, within ten (10) days of the
Company’s receipt of the Demand Registration, notify, in writing, all other
Holders of Registrable Securities of such demand, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in a Registration pursuant to a Demand Registration (each
such Holder that includes all or a portion of such Holder’s Registrable
Securities in such Registration, a “Requesting Holder”) shall so notify the
Company, in writing, within five (5) days after the receipt by the Holder of the
notice from the Company. Upon receipt by the Company of any such written
notification from a Requesting Holder(s) to the Company, such Requesting
Holder(s) shall be entitled to have their Registrable Securities included in a
Registration pursuant to a Demand Registration and the Company shall effect, as
soon thereafter as practicable, but not more than forty five (45) days
immediately after the Company’s receipt of the Demand Registration, the
Registration of all Registrable Securities requested by the Demanding Holders
and Requesting Holders pursuant such the Demand Registration. Under no
circumstances shall the Company be obligated to effect more than an aggregate of
three (3) Registrations pursuant to a Demand Registration under this subsection
2.1.1 with respect to any or all Registrable Securities; provided, however, that
a Registration shall not be counted for such purposes unless a Form S-1 or any
similar long-form registration statement that may be available at such time
(“Form S-1”) has become effective and all of the Registrable Securities
requested by the Requesting Holders to be registered on behalf of the Requesting
Holders in such Form S-1 Registration have been sold, in accordance with
Section 3.1 of this Agreement.
 
2.1.2 Effective Registration. Notwithstanding the provisions of subsection 2.1.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, that if, after such Registration
Statement has been declared effective, an offering of Registrable Securities in
a Registration pursuant to a Demand Registration is subsequently interfered with
by any stop order or injunction of the Commission, federal or state court or any
other governmental agency the Registration Statement with respect to such
Registration shall be deemed not to have been declared effective, unless and
until, (x) such stop order or injunction is removed, rescinded or otherwise
terminated, and (y) a majority-in-interest of the Demanding Holders initiating
such Demand Registration thereafter affirmatively elect to continue with such
Registration and accordingly notify the Company in writing, but in no event
later than five (5) days, of such election; and, provided, further, that the
Company shall not be obligated or required to file another Registration
Statement until the Registration Statement that has been previously filed with
respect to a Registration pursuant to a Demand Registration becomes effective or
is subsequently terminated.
 
2.1.3 Underwritten Offering. Subject to the provisions of subsection 2.1.4 and
Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so advise
the Company as part of their Demand Registration that the offering of the
Registrable Securities pursuant to such Demand Registration shall be in the form
of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.
 
 
6

--------------------------------------------------------------------------------

 
 
2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other shares of Common Stock or other equity
securities that the Company desires to sell and the shares of Common Stock, if
any, as to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other stockholders who
desire to sell, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then the Company shall include in such Underwritten Offering, as
follows: (i) first, the Registrable Securities of the Demanding Holders and the
Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Demanding Holder and Requesting Holder (if any)
has requested be included in such Underwritten Registration and the aggregate
number of Registrable Securities that the Demanding Holders and Requesting
Holders have collectively requested be included in such Underwritten
Registration (such proportion is referred to herein as “Pro Rata”)) that can be
sold without exceeding the Maximum Number of Securities; (ii) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the Registrable Securities of Holders (Pro Rata, based on
the respective number of Registrable Securities that each Holder has so
requested) exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1 hereof; without exceeding the Maximum Number of
Securities; and (iii) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i) and (ii), the shares of
Common Stock or other equity securities that the Company desires to sell, which
can be sold without exceeding the Maximum Number of Securities, that can be sold
without exceeding the Maximum Number of Securities; and (iv) fourth, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i), (ii) and (iii), the shares of Common Stock or other
equity securities of other persons or entities that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons and that can be sold without exceeding the Maximum Number of
Securities.


2.1.5 Demand Registration Withdrawal. A majority-in-interest of the Demanding
Holders initiating a Demand Registration or a majority-in-interest of the
Requesting Holders (if any), pursuant to a Registration under subsection 2.1.1
shall have the right to withdraw from a Registration pursuant to such Demand
Registration for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection a Registration pursuant to a
Demand Registration prior to its withdrawal under this subsection 2.1.5.
 
 
7

--------------------------------------------------------------------------------

 
 
2.2   Piggy-back Registration.
 
2.2.1 Piggy-back Rights. If, at any time on or after the date the Company
consummates a Business Combination, the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into equity securities, for its own account or for the account of
stockholders of the Company (or by the Company and by the stockholders of the
Company including, without limitation, pursuant to Section 2.1  hereof), other
than a Registration Statement (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Company’s existing stockholders, (iii) for an offering
of debt that is convertible into equity securities of the Company, or (iv) for a
dividend reinvestment plan, then the Company shall give written notice of such
proposed filing to all of the Holders of Registrable Securities as soon as
practicable but not less than ten (10) days before the anticipated filing date
of such Registration Statement, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within five (5) days after
receipt of such written notice (such Registration a “Piggy-back Registration”).
The Company shall, in good faith, cause such Registrable Securities to be
included in such Piggy-back Registration and shall use its best efforts to cause
the managing Underwriter or Underwriters of a proposed Underwritten Offering to
permit the Registrable Securities requested by the Holders pursuant to this
subsection 2.2.1 to be included in a Piggy-back Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All such Holders proposing to distribute their Registrable Securities through an
Underwritten Offering under this subsection 2.2.1 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Company.
 
2.2.2 Reduction of Piggy-back Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggy-back
Registration, in good faith, advises the Company and the Holders of Registrable
Securities participating in the Piggy-back Registration in writing that the
dollar amount or number of the shares of Common Stock that the Company desires
to sell, taken together with (i) the shares of Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant Section 2.2  hereof, and (iii) the shares of Common
Stock, if any, as to which Registration has been requested pursuant to separate
written contractual piggy-back registration rights of other stockholders of the
Company, exceeds the Maximum Number of Securities, then:
 
(a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.2.1  hereof, Pro
Rata, which can be sold without exceeding the Maximum Number of Securities; and
(C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the shares of Common Stock, if
any, as to which Registration has been requested pursuant to written contractual
piggy-back registration rights of other stockholders of the Company, which can
be sold without exceeding the Maximum Number of Securities; and
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, the shares of Common Stock or other equity
securities, if any, of such requesting persons or entities, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.2.1, Pro Rata,
based on the respective number of Registrable Securities that each Holder has
requested be included in such Underwritten Registration and aggregate number of
Registrable Securities that the Holders have requested to be included in such
Underwritten Registration, which can be sold without exceeding the Maximum
Number of Securities (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B), the
shares of Common Stock or other equity securities that the Company desires to
sell which can be sold without exceeding the Maximum Number of Securities; and
(D) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A), (B) and (C), the shares of Common Stock
or other equity securities for the account of other persons or entities that the
Company is obligated to register pursuant to separate written contractual
arrangements with such persons or entities, which can be sold without exceeding
the Maximum Number of Securities.
 
2.2.3 Piggy-back Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggy-back Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggy-back Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggy-back Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggy-back Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggy-back Registration prior to its withdrawal
under this subsection 2.2.3.
 
2.2.4 Unlimited Piggy-back Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.
 
2.3 Registrations on Form S-3. The Holders of Registrable Securities may at any
time, and from time to time, request in writing that the Company, pursuant to
Rule 415 under the Securities Act (or any successor rule promulgated thereafter
by the Commission), register the resale of any or all of their Registrable
Securities on Form S-3 or any similar short-form Registration Statement that may
be available at such time (“Form S-3”); provided, however, that the Company
shall not be obligated to effect such request through an Underwritten Offering.
Within five (5) days of the Company’s receipt of a written request from a Holder
or Holders of Registrable Securities for a Registration on Form S-3, the Company
shall promptly give written notice of the proposed Registration on Form S-3 to
all other Holders of Registrable Securities, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in such Registration on Form S-3 shall so notify the
Company, in writing, within ten (10) days after the receipt by the Holder of the
notice from the Company. As soon as practicable thereafter, but not more than
twelve (12) days after the Company’s initial receipt of such written request for
a Registration on Form S-3, the Company shall register all or such portion of
such Holder’s Registrable Securities as are specified in such written request,
together with all or such portion of Registrable Securities of any other Holder
or Holders joining in such request as are specified in the written notification
given by such Holder or Holders; provided, however, that the Company shall not
be obligated to effect any such Registration pursuant to Section 2.3 hereof if
(i) a Form S-3 is not available for such offering; or (ii) the Holders of
Registrable Securities, together with the Holders of any other equity securities
of the Company entitled to inclusion in such Registration, propose to sell the
Registrable Securities and such other equity securities (if any) at any
aggregate price to the public of less than $5,000,000.
 
 
9

--------------------------------------------------------------------------------

 
 
2.4 Restrictions on Registration Rights. If (A) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred twenty (120) days after the
effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to subsection 2.1.1  and it continues to actively employ,
in good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (B) the Holders have requested an Underwritten
Registration and the Company and the Holders are unable to obtain the commitment
of underwriters to firmly underwrite the offer; or (C) in the good faith
judgment of the Board such Registration would be seriously detrimental to the
Company and the Board concludes as a result that it is essential to defer the
filing of such Registration Statement at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company for such Registration Statement to be filed
in the near future and that it is therefore essential to defer the filing of
such Registration Statement. In such event, the Company shall have the right to
defer such filing for a period of not more than thirty (30) days; provided,
however, that the Company shall not defer its obligation in this manner more
than once in any twelve (12) month period. Notwithstanding anything to the
contrary contained in this Agreement, no Registration shall be effected or
permitted and no Registration Statement shall become effective, with respect to
any Registrable Securities held by any Holder, until after the expiration of the
Founder Lock-up Period or the Placement Unit Lock-up Period, as the case may be.
 
ARTICLE III
 COMPANY PROCEDURES
 
3.1 General Procedures. If at any time on or after the date the Company
consummates a Business Combination the Company is required to effect the
Registration of Registrable Securities, the Company shall use its best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:
 
3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;
 
3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;
 
 
10

--------------------------------------------------------------------------------

 
 
3.1.3 prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;
  
3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;
 
3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;
 
3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;
 
3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;
 
3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;
 
3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;
 
 
11

--------------------------------------------------------------------------------

 
 
3.1.10 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;


 3.1.11 obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Registration, in customary
form and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request, and reasonably
satisfactory to a majority-in-interest of the participating Holders;
 
3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions, and reasonably satisfactory to a majority in interest of the
participating Holders;
 
3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;
 
3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;
 
3.1.15 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $50,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
any Underwritten Offering; and
 
3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.
 
3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Holders.
 
 
12

--------------------------------------------------------------------------------

 
 
3.3 Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.
  
3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than thirty (30) days, determined in good faith by the Company to be
necessary for such purpose. In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.
 
3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish the Holders with true and complete copies
of all such filings. The Company further covenants that it shall take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell shares of Common Stock held by
such Holder without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 promulgated under the Securities Act,
including providing any legal opinions. Upon the request of any Holder, the
Company shall deliver to such Holder a written certification of a duly
authorized officer as to whether it has complied with such requirements.


ARTICLE IV 
 INDEMNIFICATION AND CONTRIBUTION
 
4.1 Indemnification.
 
4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees)
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder. 
 
 
13

--------------------------------------------------------------------------------

 
 
4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.
 
4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.
  
 
14

--------------------------------------------------------------------------------

 
 
4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.
 
4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5  shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2  and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.
  
ARTICLE V
MISCELLANEOUS
 
5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third business day following the
date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail or facsimile, at such time as it is
delivered to the addressee (with the delivery receipt of the intended recipient
or the affidavit of messenger) or at such time as delivery is refused by the
addressee upon presentation. Any notice or communication under this Agreement
must be addressed to


the Company at:
 
12935 North Forty Drive
Suite 201
Saint Louis, Missouri 63141 U.S.A.
Facsimile : (775) 206-7966


with a copy to (which shall not constitute notice)


Ellenoff Grossman & Schole LLP
150 East 42nd Street, New York, New York 10017
Attn: Douglas Ellenoff, Esq.
Facsimile:(212) 370-7889


and to the Holders, at such Holder’s address as found in the Company’s books and
records.


Any party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 5.1.
 
 
15

--------------------------------------------------------------------------------

 
 
5.2   Assignment; No Third Party Beneficiaries.
 
5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.
Prior to the expiration of the Founder Lock-up Period, Placement Unit Lock-up
Period or the Extension Unit Lock-up Period, as the case may be, no Holder may
assign or delegate their rights, duties or obligations under this Agreement in
whole or in part.  Notwithstanding the above, as it applies to the Registrable
Securities, the Holder may transfer such securities, during the respective
lock-up period, to such Holder’s Permitted Transferee (as such term is defined
in that certain Warrant Agreement between the Company and Continental Stock
Transfer & Trust Company) but only if such Permitted Transferee agrees to become
bound by the transfer restrictions set forth in this Agreement and the Letter
Agreement; provided, further that any Holder who is a Permitted Transferee of
the Sponsor shall be deemed an “Insider” as such term is defined in the Letter
Agreement and shall be bound in accordance thereof.
 
5.2.2 Except as set forth in subsection 5.2.1 hereof, this Agreement and the
rights, duties and obligations of the Holders of Registrable Securities
hereunder may be assigned or delegated by such Holder of Registrable Securities
in conjunction with and to the extent of any transfer of Registrable Securities
by any such Holder.
 
5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the Holders, the permitted assigns and its
successors and the permitted assigns of the Holders.
 
5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2  hereof.
 
5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1  hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.
 
 
16

--------------------------------------------------------------------------------

 
 
5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.
 
5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.
 
5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.
 
5.6 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration filed by the Company for the
sale of securities for its own account or for the account of any other person.
Further, the Company represents and warrants that this Agreement supersedes any
other registration rights agreement or agreement with similar terms and
conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.
  

5.7 Termination. This Agreement shall terminate and the registration rights
granted hereunder shall expire on the date that is ten (10) years after the
Prospectus Date; provided, that such termination and expiration shall not affect
registration rights exercised prior to such date.
 
[SIGNATURE PAGES FOLLOW]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.



 
COMPANY:
QUINPARIO ACQUISITION CORP.
a Delaware corporation
 
 
By:  
/s/ Jeffry N. Quinn     
Name: Jeffry N. Quinn
Title: President and Chief Executive Officer
       
HOLDERS:
 
QUINPARIO PARTNERS I, LLC
a Delaware limited liability company
         
By: QUINPARIO PARTNERS LLC
a Delaware limited liability company
       
By:  
/s/ Jeffry N. Quinn     
Name: Jeffry N. Quinn
   
Title: Managing Member

 

 
/s/ James P. Heffernan
 
James P. Heffernan
      /s/ Edgar G. Hotard  
Edgar G. Hotard
      /s/ Walter Thomas Jagodinski  
Walter Thomas Jagodinski
      /s/ Dr. James Rutledge  
Dr. James Rutledge
      /s/ Ilan Kaufthal  
Ilan Kaufthal
      /s/ Richa Bansal  
Richa Bansal
      /s/ Carman Diebold  
Carman Diebold
     
/s/ Ashish Gupta
 
Ashish Gupta
      /s/ Michael C. Krull  
Michael C. Krull
      /s/ Kelly L. Merryman  
Kelly L. Merryman
 
 
  /s/ Elizabeth A. Reid  
Elizabeth A. Reid

 
 
 18

--------------------------------------------------------------------------------